Brief Stricken and Order filed March 12, 2020




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00665-CV
                                    ____________

                       KIM D. RICHARDSON, Appellant

                                          V.

                           JOYCE POWELL, Appellee


                On Appeal from County Civil Court at Law No. 2
                             Harris County, Texas
                       Trial Court Cause No. 1138053

                                      ORDER

      On March 3, 2020, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails to comply with subsections b, c,
d, e, f, g, h, i, j, and k of Texas Rule of Appellate Procedure 38.1.

      Accordingly, we order appellant’s brief filed on March 3, 2020 stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure by April 13, 2020. If appellant files another brief that does not comply
with Rule 38, the Court may strike the brief, prohibit appellant from filing another
brief, and proceed as if appellant had failed to file a brief. See Tex. R. App. P.
38.9(a).

      If appellant fails to timely file a brief in accordance with Rule 38, the appeal
may be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1).

                                      PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2